Citation Nr: 0730383	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  04-24 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lumbosacral sprain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
February 1969.
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which found that new and material evidence had 
not been submitted to reopen a claim for service connection 
for a back disability.  When this case was previously before 
the Board in November 2006, it was remanded to the RO for 
further development.


FINDINGS OF FACT

1.  The veteran did not appeal a November 1969 rating 
decision that denied service connection for a back disability 
or an October 2002 rating decision that found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a back disability.

2.  Evidence added to the record since the October 2002 
rating decision does not, by itself or when considered with 
previous evidence of the record, relate to an unestablished 
fact necessary to substantiate the appellant's claim and does 
not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The November 1969 rating decision that denied service 
connection for a back disability and the October 2002 rating 
decision that found that new and material evidence had not 
been submitted to reopen a claim for service connection for a 
back disability are final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2007).

2.  New and material evidence has not been received to reopen 
a claim for service connection for a back disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in August 2003, October 
2003, and December 2006; rating decisions in November 1969, 
October 2002, and January 2004; and a statement of the case 
in October 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the March 2007 
supplemental statement of the case.

The Board is also aware of the recent decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) regarding notice 
requirements for claims to reopen final decisions.  The Board 
finds no basis to remand this case to the RO for additional 
development.  Again, based on the notice already provided to 
the veteran cited above, which addresses both the 
requirements for reopening the claim for service connection 
for a back disability as well as the evidence required by the 
underlying claim for service connection, further amended 
notice to the veteran would not provide a basis to grant this 
claim.  The Board again observes that the veteran and his 
representative have made no showing or allegation that the 
content of the notice resulted in any prejudice to the 
veteran.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained a 
medical examination in relation to the underlying claim for 
service connection for a back disability.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

In a November 1969 rating decision, the RO denied the 
veteran's claim for service connection for a back disability.  
In October 2002, the RO found that new and material evidence 
had not been submitted to reopen the claim.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  See 38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2007).  Thus, the November 1969 and October 
2002 decisions became final because the appellant did not 
file a timely appeal.

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  The veteran filed 
this application to reopen his claim in July 2003.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate a claim.  New 
and material evidence can be neither cumulative or redundant 
of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence before VA at the time of the November 1969 
rating decision consisted of service medical records; a VA 
examination report dated in March 1969; and a VA medical 
certificate dated in May 1969.  The RO found that there was 
no evidence of a current back disability.

The veteran's September 1965 entrance examination report and 
August 1967 examination report are void of findings, 
complaints, symptoms, or diagnoses of a back disability.  A 
January 1968 clinical record shows that he was hospitalized 
for about one week for treatment of a lumbosacral sprain.  A 
February 1969 Medical Board report shows a diagnosis of 
bronchial asthma, the physical disability on the basis of 
which he was discharged from service, but the report is void 
of a diagnosed back disability.

The evidence before VA at the time of the October 2002 rating 
decision consisted of VA medical records dated from April 
2002 to September 2002; a statement in support of claim dated 
in July 2002; private treatment records and medical 
evaluations dated from June 1995 to April 1997; and a private 
medical opinion dated in September 1998 regarding a work-
related back injury.  The RO found that the veteran failed to 
submit new and material evidence in support of his claim 
because while the evidence showed a current back disability, 
the evidence did not show that the current back disability 
was related to the acute back injury treated during service.

The evidence submitted to VA after the October 2002 rating 
decision includes VA medical records dated from July 2002 to 
April 2004; private treatment records, including those 
previously submitted and a newly submitted private treatment 
record dated in September 2005; previously submitted copies 
of a March 1969 VA medical certificate; photographs of the 
veteran's crew and aircraft; service personnel records; and 
correspondence to the Navy and the Board in support of his 
claim.  The new evidence shows that the veteran currently has 
a back disability.  This was established at the time of the 
previous final decision.  None of the new evidence links the 
veteran's current back disability to service.  Instead, much 
of the evidence submitted by the veteran shows that he 
sustained a work-related back injury many years after service 
in June 1995.  Here, the new evidence is not material because 
it does not relate to an unestablished fact necessary to 
substantiate a claim and does not raise a reasonably 
possibility of substantiating the claim.

Based on a thorough review of the record, the Board finds 
that the preponderance of evidence is against a finding that 
the appellant has submitted new and material evidence since 
the October 2002 rating decision denying the veteran's 
application to reopen a claim for service connection for a 
back disability.

The Board finds that the additional evidence submitted after 
the October 2002 rating decision is not material within the 
meaning of 38 C.F.R. § 3.156.  The additional medical records 
fail to show that the claimed back disability was incurred in 
or aggravated by service, but rather suggest that his current 
back disability may be related to a work-related back injury 
in 1995.

The Board recognizes the veteran's own contention as to the 
diagnosis and relationship between his service and the 
claimed disability.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995).  As a layperson, however, the veteran 
is not competent to provide an opinion requiring medical 
knowledge, such as a diagnosis, or an opinion relating to 
medical causation and etiology that requires a clinical 
examination by a medical professional.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As a result, the 
veteran's assertions do not constitute competent medical 
evidence that his back disability began during, or is a 
result of, his service.

Accordingly, new and material evidence having not been 
submitted, the claim for service connection for a lumbosacral 
sprain is not reopened.


ORDER

New and material evidence not having been received, the 
application to reopen a claim for service connection for a 
lumbosacral sprain is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


